Title: To Thomas Jefferson from Peter Kuhn, Sr., 13 November 1804
From: Kuhn, Peter, Sr.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 13 Nov 1804
                  
                  I find much reluctance in intruding on your Excellencys time, in the moment of such important avocations, permit me only to communicate, that such arangements have been made, between my Son Peter Kuhn Jr. & his Partner Mr H. Green at Gibraltar, as to have enabled him to resume his station in his House at Genoa & that he returned from Gibraltar about the middle of Sepr—The death of Mr Goetius late Consul for the Port of Genoa, being unknown to my Son, I most respectfully beg leave to solicit in his behalf, your Excellencys fa[v]orable attention, to his Letters & application, for that appointment—
                  With the highest esteem & respect Your very obdt. hle. St.
                  
                     Peter Kuhn 
                     
                  
               